                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 1 of 22


                                                                             MARTIN J. KRAVITZ, ESQ.
                                                                        1    Nevada Bar No. 83
                                                                        2    ADAM J. WAX, ESQ.
                                                                             Nevada Bar No. 12126
                                                                        3    KRAVITZ, SCHNITZER, & JOHNSON, CHTD.
                                                                             8985 So. Eastern Avenue, Suite 200
                                                                        4    Las Vegas, Nevada 89123
                                                                             Telephone: (702) 362-6666
                                                                        5    Facsimile: (702) 362-2203
                                                                        6    Email: mkravitz@ksjattorneys.com
                                                                                    awax@ksjattorneys.com
                                                                        7    Attorneys for Plaintiff,
                                                                             NATIONAL FIRE & MARINE
                                                                        8    INSURANCE COMPANY

                                                                        9                                  UNITED STATES DISTRICT COURT

                                                                       10                                           DISTRICT OF NEVADA
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    NATIONAL FIRE & MARINE INSURANCE                        Case No.: 2:18-cv-01338-JCM-PAL
                                                                             COMPANY, a Nebraska corporation,
                                                                       12
                                                                                                      Plaintiff,                     FIRST AMENDED COMPLAINT
                                                                       13                                                            FOR:
                                      8985 S. Eastern Ave., Ste. 200




                                                                             vs.
                                        Las Vegas, Nevada 89123




                                                                       14                                                            1) BREACH OF CONTRACT;
                                            (702) 362-66666




                                                                             STEVEN A. HOLPER, M.D., an individual;                  2) DECLARATORY RELIEF.
                                                                       15    DOE INDIVIDUALS I through X, inclusive; and
                                                                             ROE BUSINESS ENTITIES I through X,
                                                                       16    inclusive,
                                                                       17
                                                                                                      Defendants.
                                                                       18
                                                                                                              FIRST AMENDED COMPLAINT
                                                                       19
                                                                                    COMES NOW, Plaintiff, NATIONAL FIRE & MARINE INSURANCE COMPANY
                                                                       20

                                                                       21    (hereinafter “Plaintiff” or “National Fire”), by and through its attorneys of record, the law firm of

                                                                       22    KRAVITZ, SCHNITZER & JOHNSON, CHTD., and hereby submits its First Amended
                                                                       23    Complaint, and prays and alleges, upon knowledge as to itself and otherwise upon information
                                                                       24
                                                                             and belief, against Defendant, STEVEN A. HOLPER, M.D., (hereinafter “Defendant” or
                                                                       25
                                                                             “Holper”), as follows:
                                                                       26
                                                                       27

                                                                       28
                                                                                                                              1
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 2 of 22


                                                                                                                   INTRODUCTION
                                                                        1
                                                                                      1.    This is an insurance coverage action seeking declaratory relief pursuant to 28
                                                                        2

                                                                        3    U.S.C. §§ 2201 and 2202.

                                                                        4             2.   National Fire brings this action to obtain a finding that National Fire has no duty

                                                                        5    to defend nor indemnify Holper in connection with claims asserted against Holper in a wrongful
                                                                        6    death lawsuit filed by the Estate of Diana Hampton in the Eighth Judicial District Court of Clark
                                                                        7
                                                                             County, Nevada, case No.: A-18-770455-C (the “Claim”).
                                                                        8
                                                                                      3.   National Fire seeks a determination of its defense and indemnity duties and
                                                                        9
                                                                             obligations under a Physicians Professional Liability policy issued to Holper, policy No.:
                                                                       10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    ES011120 (the “Policy). A true and correct copy of the Policy is attached hereto as Exhibit “1.”

                                                                       12             4.   A dispute exists regarding whether Defendant is entitled to coverage (defense and

                                                                       13    indemnity) under the Policy as it relates to the Claim brought by the Estate of Diana Hampton.
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                      5.   On December 10, 2018, in the United States District Court, District of Nevada,
                                                                       15
                                                                             Defendant entered a plea of guilty in the criminal matter of United States of America vs. Steven
                                                                       16
                                                                             A. Holper, M.D., case no.: 2:18-cr-00037-JAD-NJK. ECF No. 50 in 2:18-cr-00037-JAD-NJK, a
                                                                       17
                                                                             true and correct copy of the Plea Agreement Under Fed. R. Crim. P. 11(c)(1)(A) and (B) is
                                                                       18

                                                                       19    attached hereto as Exhibit “2.”

                                                                       20             6.   The guilty plea in Holper’s criminal case provides the factual basis supporting a
                                                                       21    finding that National Fire has no duty to defend nor indemnify Holper in connection with the
                                                                       22
                                                                             Claim.
                                                                       23
                                                                                      7.   More specifically, exclusion No. 4 regarding “any willful violation of any law,
                                                                       24
                                                                             statute, or regulation;” and exclusion No. 5 regarding “any dishonest or fraudulent act;” – and
                                                                       25

                                                                       26    other exclusions – apply to negate any coverage pursuant to the Policy.

                                                                       27

                                                                       28
                                                                                                                             2
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 3 of 22


                                                                                    8.      Holper also breached the express terms of the Policy through his failure to
                                                                        1

                                                                        2    cooperate with National Fire to participate in a contractually obligated examination under oath

                                                                        3    and through his failure to provide requested documents prior to this lawsuit.

                                                                        4                                               PARTIES
                                                                        5           9.      Plaintiff, NATIONAL FIRE & MARINE INSURANCE COMPANY (“Plaintiff”
                                                                        6    or “National Fire”), is and was, at all times mentioned here, a Nebraska corporation and
                                                                        7
                                                                             insurance company authorized to do business in Clark County in the State of Nevada, with its
                                                                        8
                                                                             principal place of business in Omaha, Nebraska.
                                                                        9
                                                                                    10.     Defendant, STEVEN A. HOLPER, M.D., (“Defendant” or “Holper”), is and was,
                                                                       10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    at all times mentioned herein, an individual residing and doing business in Clark County in the

                                                                       12    State of Nevada.

                                                                       13           11.     The true names or capacities, whether individual, corporate, associate, or
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                             otherwise, of Defendants named herein as DOE INDIVIDUALS I through X, inclusive, and
                                                                       15
                                                                             ROE BUSINESS ENTITIES I through X, inclusive, and each of them, are presently unknown to
                                                                       16
                                                                             Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff is informed and
                                                                       17
                                                                             believes and thereon alleges that each of the Defendants designated herein as a DOE
                                                                       18

                                                                       19    INDIVIDUAL and/or ROE BUSINESS ENTITY are individuals, corporations, partnerships,

                                                                       20    associations, or otherwise who allege or may allege that they have an interest in some manner
                                                                       21    related to the events and happenings herein alleged (including coverage under the subject
                                                                       22
                                                                             insurance policy), and who may thereby allege claims against Plaintiff and/or assert claims under
                                                                       23
                                                                             the subject insurance policy. Plaintiff will seek leave of the Court to amend this First Amended
                                                                       24
                                                                             Complaint to insert the true names and capacities of said Defendants DOE INDIVIDUALS I
                                                                       25

                                                                       26    through X, inclusive, and ROE BUSINESS ENTITIES I through X, inclusive, if and when the

                                                                       27    same has been ascertained by Plaintiff, together with the appropriate charging allegations to join

                                                                       28
                                                                                                                             3
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 4 of 22


                                                                             such Defendants in this action.
                                                                        1
                                                                                                               JURISDICTION AND VENUE
                                                                        2

                                                                        3             12.   This declaratory judgment action is brought pursuant to 28 U.S.C. §§ 2201 and

                                                                        4    2202, and Federal Rule of Civil Procedure 57.

                                                                        5             13.   An actual justiciable controversy exists between Plaintiff National Fire and
                                                                        6    Defendant Holper within the meaning of 28 U.S.C. § 2201 regarding the scope and extent of
                                                                        7
                                                                             insurance coverage under the National Fire Policy, as more particularly described below.
                                                                        8
                                                                                      14.   The amount in controversy in this matter includes the attorney’s fees and costs of
                                                                        9
                                                                             both defending and indemnifying Defendant in the underlying lawsuit, which relates to the
                                                                       10
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    wrongful death claim of Diana Hampton, who was serving as the Chief Judge for the City of

                                                                       12    Henderson Nevada’s Municipal Court at the time of her death.

                                                                       13             15.   The Estate of Diana Hampton (the “Estate of Hampton”) has provided National
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                             Fire with a demand to tender their Policy limit of $1,000,000.00. A true and correct copy of the
                                                                       15
                                                                             Amended Complaint for Wrongful Death is attached hereto as Exhibit “3.”
                                                                       16
                                                                                      16.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a) based
                                                                       17
                                                                             upon the complete diversity of citizenship between Plaintiff, a Nebraska corporation, and
                                                                       18

                                                                       19    Defendant, who is an individual residing and doing business in Clark County in the State of

                                                                       20    Nevada. Additionally, the amount in controversy exceeds $75,000.00, exclusive of interest and
                                                                       21    costs.
                                                                       22
                                                                                      17.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial
                                                                       23
                                                                             part of the events, transactions, occurrences, wrongs, and/or omissions giving rise to the
                                                                       24
                                                                             underlying litigation occurred in the District of Nevada. Additionally, the acts from which the
                                                                       25

                                                                       26    underlying litigation originated, i.e., the insurance policy at issue and the alleged wrongs

                                                                       27    resulting in the death of Diana Hampton, occurred in the District of Nevada.

                                                                       28
                                                                                                                             4
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 5 of 22



                                                                        1
                                                                                                                       THE POLICY
                                                                        2

                                                                        3           18.       National Fire issued Policy No. ES011120 to Holper effective from July 25, 2017,

                                                                        4    to July 25, 2018, retroactive to July 25, 2014 (the “Policy”). Exhibit “1.”
                                                                        5           19.       The Policy – being a medical malpractice insurance policy – was intended to only
                                                                        6
                                                                             cover against fortuitous events and negligence, i.e., medical malpractice.
                                                                        7
                                                                                    20.       The Policy was not designed to cover enumerated intentional misconduct or
                                                                        8
                                                                             criminal acts.
                                                                        9
                                                                       10           21.       The Policy was also intended to only cover one (1) location that was designated as
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    a “covered location” pursuant to the Policy. The only “covered location” was Defendant’s

                                                                       12    medical office located at 3233 West Charleston Boulevard, #202, Las Vegas, Nevada 89102.
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                    22.       The liability coverage insuring agreement of the Policy provides:
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                    In consideration of the payment of the premium due, and in reliance upon the
                                                                       15           representations of all Insureds, the Company and the Insureds agree as follows,
                                                                                    subject to the terms and conditions of this policy, including the applicable limits
                                                                       16
                                                                                    of liability:
                                                                       17
                                                                                    I.        INSURING AGREEMENT – LOSS
                                                                       18

                                                                       19               A. The Company will pay, on behalf of an insured physician, including his
                                                                                    or her agents, all loss arising from a health care event that took place on or after
                                                                       20
                                                                                    the retroactive date. In addition, the loss must result from:
                                                                       21                   1.     a claim that was first made against the insured physician, or his
                                                                                    or her solo corporation or agent, during the policy period. In addition, the claim
                                                                       22
                                                                                    must have been reported to the Company, in writing, during the policy period,
                                                                       23           within 10 days of receipt, to be covered under this policy; or,
                                                                                            2.     a potential claim that was first discovered by the insured
                                                                       24
                                                                                    physician during the policy period. In addition, the potential claim must have
                                                                       25           been reported to the Company, in writing, during the policy period to be covered
                                                                                    under this policy.
                                                                       26
                                                                       27              B. All claims arising out of the same health care event will be deemed to
                                                                                    have been made at the time the first such claim is made against any Insured.
                                                                       28
                                                                                                                               5
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 6 of 22


                                                                                   Only the policy in effect when the first such claim is made and reported to the
                                                                        1
                                                                                   Company in writing will apply to all related claims no matter when those related
                                                                        2          claims are made or reported. If the first such claim is made prior to the effective
                                                                                   date of this policy, this policy will not apply to that claim, nor to any related
                                                                        3
                                                                                   claim made during this policy period or any extended reporting period.
                                                                        4                                                  ***

                                                                        5
                                                                                   V. LIMITS OF LIABILITY
                                                                        6             PER EVENT LIMIT

                                                                        7
                                                                                           The Company’s duty to pay loss and claims expense on behalf of an
                                                                        8              insured physician for any health care event covered under this Insuring
                                                                                       Agreement shall not exceed the Per Event Limit of Liability shown for the
                                                                        9              insured physician on the Schedule of Insured Entities. This limit shall apply
                                                                       10              regardless of the number of:
                                                                                       1. persons who sustain injury;
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11              2. claimants;
                                                                       12              3. claims or potential claims;
                                                                                       4. policies issued by the Company; or,
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                       5. Insureds who share the Per Event limit.
                                        Las Vegas, Nevada 89123




                                                                       14                                                  ***
                                            (702) 362-66666




                                                                                   Claims expenses are included within the Limits of Liability set forth above. The
                                                                       15          Limits of Liability available to pay claims or loss resulting from any health care
                                                                       16          event shall be reduced, and may be completely exhausted, by the payment of
                                                                                   claims expenses.
                                                                       17                                                  ***
                                                                       18         23. The Policy also includes Definitions, which state in relevant part:

                                                                       19          Whenever used in this policy:

                                                                       20
                                                                                       E. Claim means an express, written demand upon an Insured for money or services
                                                                       21          as compensation for civil damages.
                                                                                                                           ***
                                                                       22
                                                                                       Z. Potential claim means an event the Insured knows or reasonably should
                                                                       23          know is likely to result in a claim.
                                                                                                                           ***
                                                                       24
                                                                                       P. Health care event means any event in the rendering of, or failure to
                                                                       25          render, professional services that results in injury. All injuries arising from the
                                                                                   same or related acts, errors, or omissions in furnishing professional services shall
                                                                       26
                                                                                   be considered one health care event.
                                                                       27                                                  ***
                                                                                       K. Event means an accident. All injuries arising from:
                                                                       28
                                                                                                                           6
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 7 of 22


                                                                                           1.       the same or related acts, errors, or omissions; or,
                                                                        1
                                                                                           2.       the continuous or repeated exposure to substantially the same
                                                                        2          harmful conditions, will be considered one event. For the purposes of this
                                                                                   definition, all injuries to a mother and fetus (or fetuses) from conception through
                                                                        3
                                                                                   delivery shall constitute one event.
                                                                        4                                                    ***

                                                                        5
                                                                                       BB. Professional services means treatment.
                                                                        6                                                    ***
                                                                                       II. Treatment means:
                                                                        7
                                                                                           1.      the rendering of medical, surgical, dental, nursing services,
                                                                        8                          counseling or social services to a patient. This shall include first
                                                                                                   aid rendered at the scene of an accident without expectation of
                                                                        9                          monetary compensation;
                                                                       10                  2.      the provision of medical examinations, opinions, or consultations
                                                                                                   regarding a person’s medical condition within the Insured’s
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                          practice as a licensed health care provider; or,
                                                                       12                  3.      the furnishing of any of the following, but only as it relates to the
                                                                                                   rendering of medical, surgical, dental, nursing services, counseling
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                                   or social services to a patient:
                                        Las Vegas, Nevada 89123




                                                                       14                          a. food and beverages; or, b. medical, surgical, or dental supplies,
                                            (702) 362-66666




                                                                                                   appliances, or drugs.
                                                                       15                                                    ***
                                                                       16              T. Loss
                                                                                           1.      Loss means civil damages, including prejudgment interest, which
                                                                       17                          an Insured becomes legally obligated to pay through adjudication
                                                                       18                          or settlement.
                                                                                           2.      Loss does not include:
                                                                       19                          a.       any damages that are greater than the Insured’s limit of
                                                                       20                          liability;
                                                                                                   b.       any injunctive or other equitable relief;
                                                                       21                          c.       claims expense;
                                                                       22                     d. attorney fees awarded to a claimant as a fine, penalty, or sanction
                                                                                              based upon the Insured’s misconduct. However, attorney fees awarded
                                                                       23                     as a part of the claimant’s damages in a covered claim for any other
                                                                       24                     purpose will be included as loss;
                                                                                                                             ***
                                                                       25              DD.      Retroactive date means the date prior to which an Insured has no
                                                                       26          coverage under the applicable Insuring Agreement. The retroactive date is listed
                                                                                   on the applicable Schedule of Insureds for each Insured to which a retroactive
                                                                       27          date applies.
                                                                       28
                                                                                                                            7
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 8 of 22


                                                                                                                              ***
                                                                        1

                                                                        2           24.      The Policy required that Defendant assist and cooperate with National Fire

                                                                        3    pursuant to the following:

                                                                        4           C. Assistance and Cooperation.
                                                                        5           …
                                                                                    2. The Company’s duty to defend and pay loss for any claim otherwise covered under
                                                                        6           this policy is strictly conditioned upon the Insured’s cooperation with the Company in
                                                                                    the investigation, defense, and/or settlement of any matter to which this policy applies.
                                                                        7
                                                                                    Such cooperation shall include, but is not limited to:
                                                                        8           …
                                                                                    d. doing nothing to prejudice the Company’s ability to investigate, defend, and/or
                                                                        9
                                                                                       manage any matter to which this policy applies;
                                                                       10           e. submitting to recorded and/or sworn statements and to examinations under oath as
                                                                                       requested by the Company; and,
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                    f. promptly producing, at the Company’s request, any records, documents and other
                                                                       12              information in the Insured’s possession, custody or control.
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                    25.      The liability coverages of the Policy include “exclusions” which operate to
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                             remove coverage under certain circumstances, including the following:
                                                                       15
                                                                                    I. EXCLUSIONS
                                                                       16              This policy does not apply to:
                                                                       17           A. Any loss arising from, or in connection with, any act listed in the
                                                                       18              subparagraphs below, and any event, health care event, or managed care
                                                                                       event when intertwined with, or inseparable from, any such act:
                                                                       19
                                                                                          1. any malicious act or intentional tort;
                                                                       20                                                      ***
                                                                                          3. any personal, romantic, sexual, or other non-professional relationship with a
                                                                       21                 current, former, or prospective patient, whether under the guise of treatment
                                                                                          or not;
                                                                       22                 4. any willful violation of any law, statute, or regulation;
                                                                                          5. any dishonest or fraudulent act;
                                                                       23                 6. any breach of contract or guaranty regarding the efficacy of treatment;
                                                                                          7. professional services rendered or which should have been rendered if it is
                                                                       24                 determined that an Insured was in any manner, extent or degree impaired by
                                                                                          or under the influence of alcohol, narcotics, hallucinogenic agents, drugs or
                                                                       25                 intoxicants of any nature or kind; or,
                                                                                          8. any fabrication, alteration or destruction, in whole or in part, of any
                                                                       26                 medical record pertaining to the person whose treatment is the subject of
                                                                                          the claim or potential claim, including, but not limited to, any medical or
                                                                       27                 business record pertaining to the condition, treatment and/or consent of such
                                                                                          person to any professional service, in whole or in part, by or at the direction
                                                                       28
                                                                                                                               8
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 9 of 22


                                                                                          of an Insured, after the happening of the activity reflected in such document
                                                                        1                 or record…
                                                                                                                            ***
                                                                        2
                                                                                    D. Any damages over and above actual compensatory damages. This includes
                                                                        3              punitive, exemplary, and multiple damages.
                                                                                                                         ***
                                                                        4
                                                                                    F. Any claim or potential claim arising from, or in connection with, any
                                                                        5              obligation or damages arising under any law related to:
                                                                        6                 5. other similar law that provides for scheduled benefits as a result of an
                                                                                             injury or disease.
                                                                        7
                                                                                                                            ***
                                                                        8
                                                                                    26.      The Policy also includes Endorsement 4 regarding “consent of first named insured
                                                                        9
                                                                             with reduction for refusal to settle endorsement” and Endorsement 5 regarding only Holper’s
                                                                       10
                                                                             medical office being a covered location and all other locations excluded.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11

                                                                       12                                          THE INDICTMENT
                                                                       13           27.      Defendant was indicted on February 7, 2018, in the United States District Court,
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                             for the District of Nevada, case No.: 2:18-CR-00037-JAD-NJK (the “Indictment”). A true and
                                                                       15
                                                                             correct copy of the Indictment is attached hereto as Exhibit “4.”
                                                                       16
                                                                                    28.      Dr. Holper entered a plea of guilty to Count Two from the Indictment on
                                                                       17

                                                                       18    December 10, 2018. ECF No. 50 in 2:18-cr-00037-JAD-NJK; Exhibit “2.”

                                                                       19                                      HOLPER’S GUILTY PLEA

                                                                       20           29.      Holper entered a guilty plea “knowingly and voluntarily agree[ing] to plead guilty
                                                                       21    to the Criminal Indictment filed February 7, 2018: Count Two: Distribution of a Controlled
                                                                       22
                                                                             Substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).” ECF
                                                                       23
                                                                             No. 50 at 2 in 2:18-cr-00037-JAD-NJK; Exhibit “2.”
                                                                       24
                                                                                    30.      Court Two of the Indictment provides that “Defendant herein, did knowingly and
                                                                       25

                                                                       26    intentionally distribute a mixture and substance containing a detectable amount of a Schedule II

                                                                       27    controlled substance, Fentanyl, as listed [in the chart] below [in the Indictment], without a

                                                                       28
                                                                                                                              9
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 10 of 22


                                                                             legitimate medical purpose and outside the usual course of professional practice, each of which
                                                                        1

                                                                        2    constitutes a separate count of this Indictment:

                                                                        3
                                                                                              Count          Approx. Date of                    Patient              Controlled
                                                                        4                                      Distribution                                           Substance
                                                                                                  2       September 12, 2015             Patient A1               Fentanyl,   a/k/a
                                                                        5                                                                                         “Subsys”

                                                                        6
                                                                                        31.       The elements of Count Two, Distribution of a Controlled Substance in violation
                                                                        7

                                                                        8    of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) are:

                                                                        9                        First, beginning on a date unknown but in no earlier than July 2015 and

                                                                       10                         continuing through on or about March 2016, the Defendant knowingly distributed
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                                  Schedule II controlled substances, to wit: Fentanyl;
                                                                       12
                                                                                                 Second, the Defendant knew that the controlled substances were Fentanyl, or
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                                  some other prohibited drug;
                                                                       14
                                            (702) 362-66666




                                                                                                 Third, the Defendant distributed the controlled substances outside the usual
                                                                       15

                                                                       16                         course of professional practice and not for a legitimate medical purpose; and

                                                                       17                        Fourth, the Defendant intended to distribute the controlled substances outside the
                                                                       18                         course of his professional practice. Ninth Cir. Model Criminal Jury Instr.,
                                                                       19
                                                                                                  Criminal 9.18; Title 21 C.F.R. § 1306.04; United States v. Feingold, 454 F.3d
                                                                       20
                                                                                                  1001, 1008 (9th Cir. 2006). ECF No. 50 at 3 in 2:18-cr-00037-JAD-NJK; Exhibit
                                                                       21
                                                                                                  “2” at 3.
                                                                       22

                                                                       23               32.       All of these elements have been satisfied pursuant to the Plea Agreement. ECF

                                                                       24    No. 50 at 3 in 2:18-cr-00037-JAD-NJK; Exhibit “2” at 3.

                                                                       25               33.       Additionally, pursuant to the Plea Agreement, Dr. Holper “admits and declares
                                                                       26    under the penalty of perjury that the facts set forth below are true and correct:”
                                                                       27
                                                                             1
                                                                                 Patient “A” is Diana Hampton, and her Estate is suing Holper for wrongful death in the Claim.
                                                                       28
                                                                                                                                       10
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 11 of 22


                                                                                    “At all times relevant to the Criminal Indictment:
                                                                        1

                                                                        2                  1.      The Defendant, STEVEN A. HOLPER, M.D. (“Defendant”), was a

                                                                        3           licensed physician who, since 1990, practiced medicine in Nevada under Nevada License

                                                                        4           Number 6061 specializing in pain management in Las Vegas, Nevada.
                                                                        5                  2.      As part of his medical practice, he prescribed Schedule II Controlled
                                                                        6
                                                                                    Substances, including Fentanyl, Hydrocodone and Oxycodone, under his Drug
                                                                        7
                                                                                    Enforcement Administration (“DEA”) license number BH2498106.
                                                                        8
                                                                                           3.      Defendant knew that under the Controlled Substances Act, Title 21,
                                                                        9
                                                                       10           United States Code, Section 841(a) et seq., and Title 21, Code of Federal Regulations,
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11           Section 1306.04, a prescription for a Schedule II controlled substance was lawful only

                                                                       12           when written for a legitimate medical purpose by a practitioner acting in the usual course
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                    of his or her professional practice.
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                           4.      Between approximately July 2015 and March 2016, Defendant
                                                                       15
                                                                                    prescribed and distributed dosages and amounts of Fentanyl, Oxycodone and
                                                                       16

                                                                       17           Hydrocodone, to his patients outside the usual course of his professional practice

                                                                       18           and without a legitimate medical purpose.

                                                                       19                  5.      Defendant did so with the intent to prescribe Fentanyl, Oxycodone
                                                                       20           and Hydrocodone outside the course of his professional practice and without a
                                                                       21
                                                                                    legitimate medical purpose.
                                                                       22
                                                                                           6.      All of the foregoing occurred in the State and Federal District of Nevada
                                                                       23
                                                                                    and elsewhere.” ECF No. 50 at 4 – 5 in 2:18-cr-00037-JAD-NJK; Exhibit “2” at 4 – 5
                                                                       24

                                                                       25           (emphasis added).

                                                                       26           34.    Holper’s guilty plea also specifically provides that any party can use the facts set

                                                                       27    forth in paragraph 33 of this First Amended Complaint collaterally as factual admissions against
                                                                       28
                                                                                                                            11
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 12 of 22


                                                                             Defendant in other matters such as the instant declaratory relief action. ECF No. 50 at 5 in 2:18-
                                                                        1

                                                                        2    cr-00037-JAD-NJK; Exhibit “2” at 5.

                                                                        3                                    CLAIM AGAINST THE INSURED

                                                                        4                      THE AMENDED COMPLAINT FOR WRONGFUL DEATH
                                                                        5            35.       On February 27, 2018, a Complaint for Wrongful Death was filed on behalf of the
                                                                        6
                                                                             Estate of Hampton and against Defendant. On March 8, 2018, the Estate of Hampton filed an
                                                                        7
                                                                             Amended Complaint for Wrongful Death against Holper and a newly named Defendant, INSYS
                                                                        8
                                                                             Therapeutics, an Arizona company (“INSYS”). Exhibit “3.”
                                                                        9
                                                                       10            36.       Hampton lawsuit’s Amended Complaint alleges, in pertinent part, that:
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                     Defendant was a prescriber of Fentanyl, a Schedule II controlled substance and

                                                                       12                      powerful synthetic opioid painkiller.
                                                                       13
                                                                                           
                                      8985 S. Eastern Ave., Ste. 200




                                                                                               Fentanyl is available in various forms, including Subsys, which is a sublingual
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                               spray of fentanyl manufactured by INSYS.
                                                                       15
                                                                                              On or about January 27, 2015, Defendant Holper allegedly fraudulently approved
                                                                       16
                                                                                               Hampton’s enrollment in a TIRF REMS Access Program 2 by allegedly stating
                                                                       17

                                                                       18                      that Hampton had been prescribed other Schedule II prescriptions, without

                                                                       19                      success.
                                                                       20                     Defendant prescribed Hampton Subsys in violation of the TIRF REMS Access
                                                                       21
                                                                                               Program as TIRF REMS Program drugs such as Subsys are “only for the
                                                                       22
                                                                                               management of breakthrough pain in adult cancer patients…who are already
                                                                       23
                                                                                               receiving and who are tolerant to around-the-clock opioid therapy for their
                                                                       24

                                                                       25                      underlying persistent cancer pain” and Hampton did not have cancer.

                                                                       26
                                                                       27    2
                                                                              Subsys is only available through the Transmucosal Immediate-Release Fentanyl (TIRF) Risk Evaluation and
                                                                             Mitigation Strategy (REMS) access program.
                                                                       28
                                                                                                                               12
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 13 of 22


                                                                                             Defendant prescribed Subsys and other Schedule II controlled substances to
                                                                        1

                                                                        2                     Hampton, until last prescribing her Subsys on or about June 8, 2015.

                                                                        3                    From on or about July 2015 through in or about March 2016, after Defendant

                                                                        4                     Holper stopped prescribing Subsys to Hampton, Defendant regularly provided
                                                                        5                     Hampton Subsys canisters without a prescription.
                                                                        6
                                                                                             Hampton would use a tool to open the Subsys canisters to access the fentanyl and
                                                                        7
                                                                                              would use a syringe to inject the fentanyl into her arm.
                                                                        8
                                                                                             On or about March 12, 2016, Hampton retrieved used Subsys canisters from
                                                                        9
                                                                       10                     Defendant Holper’s residence in the late morning. Later that day, Hampton died.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                     She was found dead in her home on March 13, 2016. Her death was ruled

                                                                       12                     accidental and a condition relating to her cause of death was classified as Fentanyl
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                              intoxication.
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                             After her death, hundreds of Subsys canister sprays were found in and around
                                                                       15
                                                                                              Hampton’s bedroom, bathroom, work place, and vehicle.
                                                                       16
                                                                                             The Estate of Hampton alleges that if Hampton had not received and used the
                                                                       17

                                                                       18                     remaining fentanyl from the used canisters she allegedly obtained from Holper,

                                                                       19                     Hampton would not have died when she did.
                                                                       20           37.       Hampton’s lawsuit’s Amended Complaint contains the following causes of action
                                                                       21
                                                                             against Holper (and additional causes of action against INSYS not listed below):
                                                                       22
                                                                                    a.        Wrongful Death: Negligence;
                                                                       23
                                                                                    b.        Survivors Action: Negligence;
                                                                       24

                                                                       25           c.        Wrongful Death: Intentional/Reckless Conduct;

                                                                       26           d.        Survivors Action: Intentional/Reckless Conduct; and

                                                                       27           e.        Punitive damages.
                                                                       28
                                                                                                                               13
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 14 of 22


                                                                                      38.   The pleading seeks non-economic damages in excess of the minimum
                                                                        1

                                                                        2    jurisdictional requirements of the Clark County District Court in the State of Nevada; all funeral,

                                                                        3    burial, and other expenses; interest; all loss of decedent’s care and support; any and all other

                                                                        4    damages and/or penalties that the decedent would have been able to recover from Holper and/or
                                                                        5    INSYS had she lived; all past medical expenses incurred by the decedent; punitive damages; and
                                                                        6
                                                                             attorney’s fees, costs, and interest. Exhibit “3.”
                                                                        7
                                                                                      39.   Hampton’s lawsuit’s Amended Complaint includes allegations of criminal and
                                                                        8
                                                                             intentional misconduct, that when compared to the Policy language, is not covered.
                                                                        9
                                                                       10      PLAINTIFF NATIONAL FIRE PROVIDES A DEFENSE OF THE CLAIM UNDER A
                                                                                                    RESERVATION OF RIGHTS
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                      40.   On or about March 6, 2018, Holper provided the Amended Complaint from
                                                                       12
                                                                             Hampton’s lawsuit to National Fire, tendering their defense and indemnity.
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                      41.   Based upon the allegations of Hampton’s lawsuit’s Amended Complaint, National
                                                                       14
                                            (702) 362-66666




                                                                       15    Fire has agreed to provide a defense to Holper for the Estate of Hampton’s Claim, under a

                                                                       16    Reservation of Rights, specifically based upon National Fire’s belief that no coverage exists

                                                                       17    under the Policy.
                                                                       18             42.   Based upon the allegations contained in Hampton’s lawsuit’s Amended
                                                                       19
                                                                             Complaint and the Indictment, National Fire then conducted an investigation into the Claim.
                                                                       20
                                                                                EXAMINATION UNDER OATH (“EUO”) REQUESTED OF DEFENDANT, WHO
                                                                       21                        FAILS TO ATTEND HIS EUO
                                                                       22
                                                                                      43.   As National Fire has a right to take the EUO of Defendant Holper pursuant to the
                                                                       23
                                                                             Policy, National Fire attempted to schedule an EUO of Defendant to further investigate the
                                                                       24
                                                                             Claim.
                                                                       25
                                                                                      44.   In order to accommodate Holper and his counsel, counsel for National Fire
                                                                       26
                                                                       27    continued the EUO from its originally scheduled date of June 14, 2018, to July 6, 2018.

                                                                       28
                                                                                                                              14
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 15 of 22


                                                                                       45.   After originally indicating that Holper would be attending his EUO on July 6,
                                                                        1

                                                                        2    2018, Defendant failed to appear at the time and place scheduled for the EUO.

                                                                        3              46.   Additionally, Holper failed to produce documents that were requested for him to

                                                                        4    bring to and produce at the EUO.
                                                                        5              47.   Prior to originally filing its Complaint in this matter, ECF No. 1, Defendant
                                                                        6
                                                                             therefore breached two (2) conditions precedent to coverage: 1) attending an EUO; and 2)
                                                                        7
                                                                             producing requested documents.
                                                                        8
                                                                                                                BREACH OF CONTRACT
                                                                        9
                                                                                                                     (The Policy)
                                                                       10
                                                                                       48.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                             through 48 of this First Amended Complaint and incorporates each as though fully set forth
                                                                       12
                                                                             herein.
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14              49.   National Fire and Holper entered into a valid and existing contract, the Policy.
                                            (702) 362-66666




                                                                       15              50.   National Fire performed all of its obligations under the Policy.

                                                                       16              51.   Based upon the facts as set forth in Holper’s Plea Agreement, Defendant has
                                                                       17    materially breached the Policy.
                                                                       18
                                                                                       52.   Defendant has knowingly breached enumerated exclusions of the Policy – and
                                                                       19
                                                                             specifically at least exclusion No. 4 regarding “any willful violation of any law, statute, or
                                                                       20
                                                                             regulation;” and exclusion No. 5 regarding “any dishonest or fraudulent act;” – and likely other
                                                                       21

                                                                       22    exclusions, negating coverage.

                                                                       23              53.   Additionally, Defendant Holper has materially breached the Policy by refusing to

                                                                       24    assist and cooperate with National Fire as required pursuant to the “Assistance and Cooperation”
                                                                       25
                                                                             condition of the Policy by failing to appear at his scheduled EUO and failing to produce
                                                                       26
                                                                             requested documents.
                                                                       27

                                                                       28
                                                                                                                              15
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 16 of 22


                                                                                       54.       By reason of the foregoing breaches of the Policy by Defendant Holper and his
                                                                        1

                                                                        2    failure to comply with conditions precedent to coverage requiring cooperation with the insurer’s

                                                                        3    investigation, Plaintiff National Fire is excused from any future performance concerning the

                                                                        4    Policy.
                                                                        5
                                                                                       55.       As a direct and proximate result of Defendant’s breach of the Policy, National
                                                                        6

                                                                        7    Fire has been damaged in an amount equal to the costs of the defense of the Claim, which will be

                                                                        8    determined at a later time.

                                                                        9              56.       That it has been necessary for National Fire to retain the services of legal counsel
                                                                       10
                                                                             to prosecute this action, and National Fire is, therefore, entitled to reasonable attorney’s fees and
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                             costs associated therewith.
                                                                       12
                                                                                                        GROUNDS FOR DECLARATORY JUDGMENT
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                       57.       Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
                                                                       14
                                            (702) 362-66666




                                                                       15    through 57 of this First Amended Complaint and incorporates each as though fully set forth

                                                                       16    herein.

                                                                       17              58.       Additionally, even if Holper assisted and cooperated with National Fire, there
                                                                       18    would be no coverage under the Policy in any event Holper for the incident(s) that are the subject
                                                                       19
                                                                             of the Hampton lawsuit’s Amended Complaint because, based upon the plain and unambiguous
                                                                       20
                                                                             language of the Policy:
                                                                       21
                                                                                                the malicious act or intentional tort exclusion (Exclusion #1) applies to preclude
                                                                       22

                                                                       23                        coverage.

                                                                       24                       the personal, romantic, sexual, or other non-professional relationship with a

                                                                       25                        current, former, or prospective patient, whether under the guise of treatment or
                                                                       26
                                                                                                 not exclusion (Exclusion #3) applies to preclude coverage.
                                                                       27

                                                                       28
                                                                                                                                  16
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 17 of 22


                                                                                         the willful violation of any law, statute, or regulation exclusion (Exclusion #4)
                                                                        1

                                                                        2                 applies to preclude coverage.

                                                                        3                the dishonest or fraudulent act exclusion (Exclusion #5) applies to preclude

                                                                        4                 coverage.
                                                                        5                the breach of contract or guaranty regarding the efficacy of treatment exclusion
                                                                        6
                                                                                          (Exclusion #6) applies to preclude coverage.
                                                                        7
                                                                                         The professional services rendered or which should have been rendered if it is
                                                                        8
                                                                                          determined that an Insured was in any manner, extent or degree impaired by or
                                                                        9
                                                                       10                 under the influence of alcohol, narcotics, hallucinogenic agents, drugs or
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                 intoxicants of any nature or kind exclusion (Exclusion #7) applies to preclude

                                                                       12                 coverage.
                                                                       13
                                                                                      
                                      8985 S. Eastern Ave., Ste. 200




                                                                                          the any fabrication, alteration or destruction, in whole or in part, of any medical
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                          record pertaining to the person whose treatment is the subject of the claim or
                                                                       15
                                                                                          potential claim, including, but not limited to, any medical or business record
                                                                       16
                                                                                          pertaining to the condition, treatment and/or consent of such person to any
                                                                       17

                                                                       18                 professional service, in whole or in part, by or at the direction of an Insured,

                                                                       19                 after the happening of the activity reflected in such document or record…
                                                                       20                 exclusion (Exclusion #8) applies to preclude coverage.
                                                                       21
                                                                                         the exclusion regarding punitive, exemplary, and multiple damages applies to
                                                                       22
                                                                                          preclude coverage.
                                                                       23
                                                                                         the covered location exclusion of Endorsement 5 applies to preclude coverage.
                                                                       24

                                                                       25                the conduct alleged in the Hampton lawsuit’s Amended Complaint may not fall

                                                                       26                 within the Policy dates, precluding coverage.

                                                                       27

                                                                       28
                                                                                                                          17
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 18 of 22


                                                                                             the conduct alleged in Hampton’s lawsuit’s Amended Complaint may not fall
                                                                        1

                                                                        2                     within the Policy as the conduct, in whole or in part, may not arise from a health

                                                                        3                     care event, precluding coverage.

                                                                        4                    the conduct alleged in Hampton’s lawsuit’s Amended Complaint may not fall
                                                                        5                     within the Policy as even if the conduct involves a health care event, intertwined
                                                                        6
                                                                                              with, or inseparable from, any “1. Malicious act or intentional tort; … 4. Any
                                                                        7
                                                                                              willful violation of any law, statute, or regulation; or 5. Any dishonest or
                                                                        8
                                                                                              fraudulent act;” or any other applicable Exclusion, the conduct applies to preclude
                                                                        9
                                                                       10                     coverage.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11           59.       Because no coverage exists, National Fire has no duty to defend nor indemnify

                                                                       12    Holper for the claims of Hampton and/or the Estate of Hampton arising from the incident(s) that
                                                                       13
                                                                             are the subject of the Hampton Estate’s Amended Complaint and the Claim.
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                    60.       There is presently a dispute and an actual controversy between National Fire and
                                                                       15
                                                                             Holper as to the respective parties’ rights, status, and legal relations under the Policy and
                                                                       16
                                                                             concerning potential liability coverage under the Policy. The dispute and actual controversy is
                                                                       17

                                                                       18    between National Fire and Holper, whose interests under the Policy are adverse.

                                                                       19           61.       National Fire possesses a legal interest in the controversy, and National Fire is
                                                                       20    entitled to obtain a judicial determination as to the respective parties’ rights, status, and legal
                                                                       21
                                                                             relations under the Policy.
                                                                       22
                                                                                    62.       The issues involved in the controversy are ripe for judicial determination.
                                                                       23
                                                                                    63.       A declaratory judgment will serve a useful purpose in clarifying and settling the
                                                                       24

                                                                       25    respective parties’ rights, status, and legal relations at issue, and will terminate and afford relief

                                                                       26    from uncertainty, insecurity, and controversy giving rise to this proceeding.

                                                                       27

                                                                       28
                                                                                                                               18
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 19 of 22


                                                                                    64.         An actual controversy exists between National Fire, on the one hand, and
                                                                        1

                                                                        2    Defendant Holper, on the other hand, and by the terms and provisions of Rule 57 of the Federal

                                                                        3    Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202, this Court is invested with the power

                                                                        4    to declare the rights and liabilities of the parties hereto and to grant such relief as it deems
                                                                        5    necessary and proper.
                                                                        6

                                                                        7

                                                                        8                                       REQUEST FOR DECLARATION

                                                                        9          65. National Fire is therefore entitled to the following declarations from this Court:
                                                                       10
                                                                                            i.        that Holper is in breach of the Policy – and specifically the Policy’s
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                    Exclusions Nos. 4 and 5 – due to his knowing and willful violation of Count Two from
                                                                       12
                                                                                    the Indictment, Distribution of a Controlled Substance in violation of 21 U.S.C. §§
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                    841(a)(1) and (b)(1)(C);
                                                                       14
                                            (702) 362-66666




                                                                       15                 ii.         that Holper is in breach of the Policy – and specifically the Policy’s

                                                                       16           assistance and cooperation provision – due to his willful failure to attend his EUO on July
                                                                       17           6, 2018, as well as his failure to produce documents requested by National Fire;
                                                                       18
                                                                                          iii.        that Holper’s willful failure to attend his EUO on July 6, 2018, and his
                                                                       19
                                                                                    failure to produce documents requested by National Fire negates coverage under the
                                                                       20
                                                                                    Policy, authorizing National Fire to pull its defense of the Claim, the underlying lawsuit;
                                                                       21

                                                                       22                 iv.         that, under the Policy, no coverage exists for Holper regarding the

                                                                       23           incident(s) that are the subject of Hampton lawsuit’s Amended Complaint, including the

                                                                       24           allegations of Hampton lawsuit’s Amended Complaint, based upon the Policy’s
                                                                       25           Exclusions and the facts of Holper’s guilty Plea Agreement;
                                                                       26
                                                                       27

                                                                       28
                                                                                                                              19
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 20 of 22


                                                                                          v.           that National Fire has no duty to defend Holper against the Estate of
                                                                        1

                                                                        2           Hampton’s claim arising from the incident(s) that are described in Hampton lawsuit’s

                                                                        3           Amended Complaint;

                                                                        4                vi.           that National Fire has no duty to indemnify Holper against the Estate of
                                                                        5           Hampton for any loss or damages arising from the incident(s) that are the subject of
                                                                        6
                                                                                    Hampton lawsuit’s Amended Complaint; and
                                                                        7
                                                                                         vii.          that National Fire has no obligation to Holper related to the allegations
                                                                        8
                                                                                    contained in Hampton lawsuit’s Amended Complaint because no coverage exists.
                                                                        9
                                                                       10                                            PRAYER FOR RELIEF
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                    WHEREFORE, Plaintiff National Fire prays for judgment against Defendant Holper, as
                                                                       12
                                                                             follows:
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                    1.          That Plaintiff National Fire be awarded a judgment in its favor for the claims set
                                                                       14
                                            (702) 362-66666




                                                                             forth in this First Amended Complaint;
                                                                       15

                                                                       16           2.          That Plaintiff National Fire be granted a Declaration from this Court as requested

                                                                       17    in this First Amended Complaint;
                                                                       18           3.          For compensatory damages for Defendant Holper’s breach of the Policy, in an
                                                                       19
                                                                             amount to be determined;
                                                                       20
                                                                                    4.          For reasonable attorney’s fees and costs of suit incurred herein; and
                                                                       21
                                                                             ///
                                                                       22

                                                                       23    ///

                                                                       24    ///

                                                                       25    ///
                                                                       26
                                                                       27

                                                                       28
                                                                                                                                 20
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 21 of 22


                                                                                      5.     That Plaintiff National Fire be awarded such other and further relief as this
                                                                        1

                                                                        2    Honorable Court may deem just and proper under the circumstances, including an award of

                                                                        3    costs.

                                                                        4             DATED this 16th day of January, 2019.
                                                                        5                                                KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                        6

                                                                        7
                                                                                                                         BY: /s/ Martin J. Kravitz
                                                                        8                                                MARTIN J. KRAVITZ, ESQ.
                                                                                                                         Nevada Bar No. 83
                                                                        9
                                                                                                                         ADAM J. WAX, ESQ.
                                                                       10                                                Nevada Bar No. 12126
                                                                                                                         8985 So. Eastern Avenue, Suite 200
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                                                Las Vegas, Nevada 89123
                                                                                                                         Telephone: (702) 362-6666
                                                                       12                                                Facsimile: (702) 362-2203
                                                                                                                         Email: mkravitz@ksjattorneys.com
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                                                                 awax@ksjattorneys.com
                                        Las Vegas, Nevada 89123




                                                                                                                         Attorneys for Plaintiff,
                                                                       14
                                            (702) 362-66666




                                                                                                                         NATIONAL FIRE & MARINE
                                                                                                                         INSURANCE COMPANY
                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                              21
                                                                            Case 2:18-cv-01338-JCM-BNW Document 21 Filed 01/16/19 Page 22 of 22


                                                                                                             CERTIFICATE OF SERVICE
                                                                        1

                                                                        2           I HEREBY CERTIFY that on this 16th day of January, 2019, service of the foregoing

                                                                        3    FIRST AMENDED COMPLAINT was made upon each party in the case who is registered as

                                                                        4    an electronic case filing user with the Clerk, pursuant to Fed. Rule civ. P. 5(b)(3), and Local Rule
                                                                        5    5-4, as follows:
                                                                        6

                                                                        7           Daniel Price, Esq.
                                                                                    PRICE BECKSTROM, PLLC
                                                                        8           7312 W Cheyenne Ave. suite 5
                                                                                    Las Vegas, NV 89129
                                                                        9           Attorney for Defendant
                                                                       10
                                                                                                                           /s/ Meranda Espinosa________________________
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                                                  An Employee of Kravitz, Schnitzer, & Johnson,
                                                                                                                           Chtd
                                                                       12

                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                             22
